 

Jodie Hirt|er

136 Big Creek lane W F_ELED
Murphy{ NC 23906 estates Blstnct ot Washington
at Soattle
jhirtierMB@gmail.com JAN 02 2019
marc 1.. nitrogen c
14 _ian. 2019 °" T"'E “A"K"UFT¢'Y 5'55§1-

Honorable Christopher M. Alston

United States Bani-<ruptcy Court: : Western District of Washington at Seattie
Case No. 16-1176?-CMA
700 Stewart Street, Seattie, WA. 98101

Hc>n. A|ston,

l object to the paying of any of these people until | get paid for what Was
stolen from me.

l have 458 units of .999 silver (One Ounc:e Troy) stagecoa<:h bars delivered to
Storage account on 9!10/20‘|5. (see Proof of Claim-Ciaim 837-Filed
O4!21!16-page 4) l requested delivery in Apri| 2016. The trustee Nlr. Calvert told
rne l couldn’t have my storage items back because they were in bankruptcy

That was an inheritance from my dad that l entrusted to Nc>rthWest 'l'erritorial
Mint. l want my silver/money back and l do not think it isjust that anyone else
gets paid until l get what is rightfully mine

Sincere|y,
Jodie Hirtler

Murphy, North Carolina

flaw

cc: Michaei Gearin, K&L Gates, i_LP

  

Mark Northup, Miller Nash Graham 8¢ Dunn l_l_P

CaSe 16-11767-CMA DOC 1991 Filed 01/22/19 Ent. 01/22/19 14238:59 Pg. 1 Of 1

